The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 11-12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya et al. (2020/0321321) in view of Jung et al. (KR 20160057015) and Bao et al. (10,020,254).
Regarding claims 1-2, 5, 11-12 and 15, Takeya et al. teach in figure 30A, 30B and related text a display panel, comprising: 
an array substrate, wherein the array substrate comprises: 
a base 900; 
a first gate metal layer (of LED 811 or element 907a) formed on the base; 
a second drain metal layer (inherently therein, see e.g. figure 14M or element 923) formed on the first metal layer; 
a pixel electrode layer Pa (see figure 30B) formed on the second metal layer, wherein the pixel electrode layer is patterned to form a pixel electrode (inherently therein because the device will not operate without a pixel electrode), and 
the pixel electrode comprises at least two sub-pixel electrodes (of an adjacent cell); and 
an alignment identification terminal 901 which can be formed of a first metal layer or a second metal layer, wherein the alignment identification terminal is at least partially disposed in a sub-pixel electrode region,
and the alignment identification terminal 901 is arranged at a center (the middle of terminal 901 as depicted in figure 30A) of four domains of one of the sub-pixel electrodes.

Takeya et al. do not explicitly state that the pixel electrode comprises at least two sub-pixel electrodes, and do not explicitly teach a first gate metal layer, a second drain metal layer and a pixel electrode layer formed on the second drain metal layer.
Jung et al. teach in figure 3B and related text a first gate metal layer 215, a second drain metal layer 217 and a pixel electrode layer 253 formed on the second drain metal layer.
Jung et al. and Takeya et al. are analogous art because they are directed to semiconductor devices comprising alignment markers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takeya et al. because they are from the same field of endeavor. 

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a first gate metal layer, a second drain metal layer and a pixel electrode layer formed on the second drain metal layer wherein the pixel electrode comprises at least two sub-pixel electrodes, as taught by Jung et al., in Takeya et al.’s device, in order to use the device in a practical application which requires a first gate metal layer, a second drain metal layer and a pixel electrode layer comprising plurality of sub-pixels, as is well-known in the art.

Regarding the claimed limitations of “an alignment identification terminal formed from the first metal layer or the second metal layer”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of the alignment identification terminal from the first metal layer or the second metal layer does not produce a structure which is different from a structure wherein the alignment identification terminal is formed from any metal layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
In the alternative, Bao et al. teach in figure 10 and related text an alignment identification terminal 120 (see figure 9) formed from the first metal layer or the second metal layer 152.
Bao et al. and Takeya et al. are analogous art because they are directed to semiconductor devices comprising alignment markers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takeya et al. because they are from the same field of endeavor. 
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an alignment identification terminal formed from the first metal layer or the second metal layer, as taught by Bao et al., in Takeya et al.’s device in order to simplify the processing steps of making the device.


Regarding claims 6 and 16, Jung et al. teach in figure 3B and related text that all portions of the alignment identification terminal are disposed in the sub-pixel electrode region.


Regarding claims 10 and 20, Jung et al. teach in figure 2B and related text that a shape of the alignment identification terminal 20a is a cross shape.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
9/21/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800